McCLELLAN, C. J.
The decisions of this court have settled this proposition: That in determining whether a hill enrolled, and signed by the president of the Senate and the speaker of the House of Representatives, and approved by the Governor was in fact regularly and constitutionally enacted in all its provisions and contains all the provisions which were enacted by the General Assembly, recourse can be had only to the bill itself as so enrolled, signed and approved and to the journals of the two houses of the assembly. The bill itself, wrought by such enrollment, signatures and approval into an apparently valid enactment of the legislative department of the government, is a record of its own existence and integrity — in many jurisdictions constituting the only record to he looked to — and carries Avith it a. presumption that it is the bill which the two' houses concurred in passing, and this presumption can only he OAercome by the contrary being made to affirmatively appear from that other record, the journals — the hound volumes of the proceedings transcribed, and signed by the presiding officers and deposited Avith and 'kept by the Secretary of State — of the respective houses of the General Assembly.—Ex parte Howard-Harrison Iron Company, 119 Ala. 484, 491, and authorities there cited; Montgomery Beer-Bottling Works v. Gaston, Judge, etc., 126 Ala. 425.
*170The act approved' March 5th, 1901, entitled “An act to further amend the Revenue Laws of the Stale of Alabama,” does not appear from the journals of the two houses to contain any provision which the houses did not concur in passing, nor does it appear from said journals that any provision which the houses concurred in enacting is omitted from the act as enrolled, signed and approved; and we concur in the conclusion and judgment of the city court, so far as this matter is con- • cerned, that said act is constitutional and valid.
The only other question in the case arises upon the fact that this bill was signed not by Hon. F. L. Pettus, the speaker of the house at the time of its passage, but by Hon. A. M. Tunstall, who had been elected speaker pro tempore; Mr. Pettus being sick and absent and unable to discharge any of-the duties of the office. It seems clear upon principle and authority that the house had the right to elect a temporary speaker under the circumstances indicated, and that such speaker so elected had all the rights: and authority, and was under all the duties incident to the office of speaker. A necessity of such action on the part of tire house, and for the exercise of such authority and the discharge of such duties on the part of the member chosen to act as speaker ad interim is within the express contemplation, so to say, of the constitution itself in that it provides for contingencies in which tire speaker ceases to act as such while the legislature is in session without vacating his office, as where the speaker takes over for a time the office of governor or discharges the duties thereof. And a like necessity may arise at any time during a session of the general assembly when the speaker from physical or mental infirmity is incapacitated both for a discharge of the duties of the office and to resign and retire from it. In all such cases, in all cases, we apprehend, where in the judgment of the house it becomes necessary to the transaction of legislative business for a speaker pro tempore to be chosen and installed, 'the house may elect one of its members to discharge all the duties of the office of speaker for a time commensurate with the necessity, and such temporary '• speaker is “the presiding *171officer’’ of the bouse, who is, authorized by section 27, article IV, of the constitution to sign bills', etc. — 9 Jef ferson’s Complete Works, p. 17; 3 Lalor Oy., p. 91; Cushing’s Law & Pr. of Leg. Assemblies, § 313. Hence our further concurrence with the tidal court that the bill in question ivas well signed by the speaker pro tempore.
Affirmed.